  Case 20-10454        Doc 42     Filed 03/19/21 Entered 03/19/21 15:37:07              Desc Main
                                    Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                              ) Bankruptcy Case No. 20 B 10454
                                    )
Brian S. Martin,                    ) Chapter 7
                                    )
                        Debtor.     ) Honorable Janet S. Baer
___________________________________ )
                                    )
                 FINAL PRETRIAL ORDER FOR VIDEO TRIAL

       This order will govern the trial on the motion filed by creditor American Honda Finance
Corporation to dismiss the above-captioned bankruptcy case pursuant to 11 U.S.C. § 707(a)
(ECF No. 29). Failure to comply with the provisions of this order may result in waiver of claims
or defenses, dismissal, default, exclusion or admission of evidence, or other sanction, as justice
may require.
       This matter is set for trial on May 14, 2021 at 9:30 a.m. In accordance with General
Order No. 20-05, the trial will be held remotely by videoconference using the Zoom for
Government videoconferencing platform. No participants will be physically present in the
courtroom. The Covid-19 public health emergency constitutes good cause in compelling
circumstances for holding the trial remotely by teleconference. Zoom for Government and this
order provide appropriate safeguards.
         Unless modified by the Court, this order will govern the course of the proceedings.
         (1) Pretrial Materials
            (a) Joint Pretrial Statement: Counsel for all parties are hereby ordered to confer and
together prepare and file with the Court on or before May 3, 2021, a joint document captioned
“Pretrial Statement.” The Pretrial Statement must contain the following information:
               (i) A statement of stipulated facts set forth in numbered paragraphs;
               (ii) A statement of disputed material facts set forth in numbered paragraphs;
               (iii) Each party’s list of witnesses with any objections noted, stating grounds; and
               (iv) Each party’s list of exhibits it plans to offer with objections noted, stating
grounds.
            For each witness, the list must provide the witness’s name, email address, and
telephone number (in case of an interruption in the video or audio portion of the hearing), as well
as a brief description of the subject matter of the witness’s testimony.
  Case 20-10454        Doc 42     Filed 03/19/21 Entered 03/19/21 15:37:07              Desc Main
                                    Document     Page 2 of 3



           All experts who will or may be called must be included on the witness list and must
be specifically designated as “expert.” A brief statement of the topic of each expert’s testimony
must be provided.
             (b) Pretrial Briefs: Each party is further ordered to file a “Pretrial Brief” of no more
than 5 pages on or before May 3, 2021. Each Pretrial Brief must contain a short statement that
sets forth the burden of proof and elements of each claim and each defense, with citations to
statutes and cases, if necessary.
             (c) Exhibits: Each party must provide all other parties and the Court a copy of all
exhibits to be used at trial on or before May 3, 2021. Each exhibit must be pre-marked, e.g.,
“Debtor’s Exhibit 1,” and must be provided electronically as a separate pdf (Adobe Acrobat) file
and filed on the Court’s bankruptcy docket in this case. Attorneys are responsible for ensuring
that each pdf can be opened successfully. The Court will not consider any exhibit as evidence
unless that exhibit has been offered and admitted into evidence at the trial, even if no objections
to the exhibit have been raised in the Pretrial Statement.
              (d) Paper Copies: Hard copies of the joint pretrial statement, all pre-trial briefs, and
a full set of the exhibits must be delivered to the Judge via the Bankruptcy Court mailroom, 219
S. Dearborn Street, Room 717, no later than 12:00 p.m. on May 5, 2021.
       (2) Participation by Video
            (a) Connecting to Zoom: Before the trial date, chambers staff will provide a link or
URL (internet address) that will allow participation in the trial. To participate, an attorney or
witness must click on the link (paste the URL into the computer’s browser and press “Enter”)
and then follow the instructions.
            (b) Required Equipment: Zoom permits access to the video portion via computer and
access to the audio portion via either computer or telephone. Witnesses must appear by video.
                (i) Video: To use the video portion of Zoom, each attorney and witness must
have a computer equipped with (a) a camera capable of sending and receiving video using Zoom;
(b) Internet browsing software that will accommodate Zoom; (c) a stable Internet connection and
bandwidth sufficient to support Zoom; and (d) Adobe Acrobat Reader for the purpose of
reviewing exhibits. It is not necessary to download and install Zoom software.
                (ii) Audio: To use the audio portion of Zoom, each attorney and witness must
have either (a) a computer equipped with a microphone and speakers or (b) a telephone. If the
telephone is a cellular phone, the attorney or witness must be in a location with service adequate
to provide clear audio.
            (c) Witness Testimony: All witnesses will be placed under oath, and their testimony
will have the same effect as if they were testifying in open court. Each witness must testify from
a quiet room. Witnesses must situate themselves so that other participants can see them and the
witnesses can see the video. While a witness is under oath and testifying, no person may be in
the same room, the witness may have no documents in the room except exhibits the parties have
  Case 20-10454       Doc 42     Filed 03/19/21 Entered 03/19/21 15:37:07            Desc Main
                                   Document     Page 3 of 3



submitted, and the witness may not communicate in any fashion with anyone other than the
questioning attorney and the judge. If the witness and the witness’s attorney need to
communicate, the attorney must request a recess.
            (d) Subpoenas to Third-Party Witnesses: Each subpoena to a third-party witness
must state the following in the box for the “Place” to appear: “The trial will be conducted
remotely by videoconference in accordance with the attached Pretrial Order.” A copy of the
Pretrial Order must be attached to the subpoena and served on the witness.
        (3) Technical Pretrial Conference. On April 29, 2021 at 3:00 p.m., the Court will hold a
technical pretrial conference to test the video technology. All parties and witnesses (except
third-party witnesses) must participate. All participants are admonished not to discuss the
substance of the trial at the pretrial conference and instead limit their comments to the
functioning of the video technology and related procedural matters. The technical pretrial
conference will also take place via Zoom, and the procedure for connecting to Zoom will be the
same as provided above.
        (4) Courtroom Formalities. Though held remotely by videoconference, the trial
constitutes a judicial proceeding. No one except the assigned court reporter or another person
that the Court directs may record the audio or video of the trial. Formalities of a courtroom will
be observed. Participants must dress appropriately and must conduct themselves in a suitable
manner.


     Dated: March 19, 2021                           Enter:




                                                     ___________________________
                                                     The Honorable Janet S. Baer
                                                     United States Bankruptcy Judge
